cc: Hon. William 0. Voy, District Judge, Family Court Division
                            Clark County Public Defender
                            Attorney General/Carson City
                            Clark County District Attorney/Juvenile Division
                            Eighth District Court Clerk




   SUPREME COURT
           OF
        NEVADA

                                                                   2
   (0) 1947A


MIENEWININOWNIKEIN I r4r1-   17;s1tMTW'    '':FFS MIERNMSEIMENSIMIMEIVEM
                                          _4.                              AW,RZt.7aM ,W.-4